GUITTARD, Chief Justice.
This petition for a writ of mandamus concerns an appeal that has already been transferred to another court of civil appeals. We hold that this proceeding has been transferred also, even though it was docketed as an original proceeding.
The petition seeks a writ of mandamus to require the official court reporter of the 255th District Court, and another reporter who recorded a portion of the proceedings, to prepare and deliver to petitioner a statement of facts. Petitioner perfected an appeal from the judgment of that court and filed the transcript in this court. Subsequently, the Supreme Court transferred the appeal to the Court of Civil Appeals for the Eleventh Supreme Judicial District at East-land, as authorized by Article 1738 of the Texas Revised Civil Statutes. Because of that transfer, respondent contends that we have no jurisdiction to issue a writ of mandamus. Petitioner suggests that the proceeding be transferred to the Eastland court.
We agree that we have no jurisdiction, since our authority to issue writs of mandamus is found in Article 1823 of the Texas Revised Civil Statutes, which provides that courts of civil appeals “may issue writs of mandamus and all other writs necessary to enforce the jurisdiction of said courts.” Since the appeal has been transferred, this court no longer has any jurisdiction that can be enforced by mandamus. Taft v. Schraub, 557 S.W.2d 172 (Tex.Civ.App.—San Antonio 1977, no writ).
When the petition for mandamus was filed, we had jurisdiction because the appeal was then pending in this court. We hold, however, that the Supreme Court’s order transferring the appeal has the effect of transferring also this ancillary original proceeding. Accordingly, we direct our clerk to transmit to the clerk of the Eastland court all the papers filed in this proceeding.